Citation Nr: 0724340	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant submitted a timely appeal concerning 
the issue of entitlement to payment of attorneys fees from 
past-due benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which found that the veteran's 
attorney (appellant) had not filed a timely appeal concerning 
the issue of entitlement to payment of attorneys fees from 
past-due benefits.  The appellant has appealed that 
determination.   


FINDINGS OF FACT

1.  The RO notified the appellant in a letter dated on April 
24, 2001, that it had denied his claim of entitlement to 
payment of attorneys fees from past-due benefits. 

2.  The veteran filed a notice of disagreement on July 24, 
2001, and a statement of the case was issued on June 11, 
2003.

3.  The RO received correspondence from the appellant on June 
6, 2005, dated May 20, 2005, well past the appeal period, 
indicating that he wished to continue his appeal.  

4.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.


CONCLUSION OF LAW

The appellant has not submitted a timely substantive appeal 
concerning the April 2001 RO determination which denied 
entitlement to payment of attorneys fees from past-due 
benefits, and good cause has not been shown to support the 
grant of an extension of the time limit for filing the 
present appeal.  38 U.S.C.A. §§ 7105, 7108 (West Supp. 2005); 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he is entitled to attorneys fees 
from the veteran's past-due benefits.  For the reasons set 
forth below, the Board finds that it is without jurisdiction 
to consider this claim; hence, the appeal is dismissed.  

Under VA regulation, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he or she is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996).

In this case, a letter from the RO dated on April 24, 2001, 
notified the appellant that it had denied his claim of 
entitlement to payment of attorneys fees from the veteran's 
past-due benefits.  After the veteran filed an NOD, the RO 
issued an SOC on June 4, 2003.  In a cover letter 
accompanying the SOC, the RO explained:

To complete your appeal, you must file a formal 
appeal.  We have enclosed a VA Form 9, Appeal to 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions.  Your appeal should 
address: the benefits you want; the facts in the 
Statement of thee Case with which you disagree; and 
the error that you believe we made in applying the 
law.  

You must file your appeal to this office within 60 
days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  

(Emphasis in the original).  

The RO never received a VA Form 9 from the veteran after 
issuing the SOC.  In correspondence received on June 6, 2006, 
however, the appellant indicated that he wished to continue 
his appeal.  Unfortunately, this document was received well 
after the time limit for filing a substantive appeal, which 
was August 2004, within 60 days from the date that the agency 
of original jurisdiction mailed the SOC to the appellant.

In October 2004, the appellant did send a letter to his 
United States Representative, which was sent to the VA in 
November 2004.  However, even if the Board could accept this 
as a substantive appeal, the substantive appeal would still 
be untimely.  

As a result, the RO notified the appellant in a July 2005 
letter that his substantive appeal was untimely.  The 
appellant was notified of his appellate rights, which he 
exercised by appealing the July 2005 RO determination, and 
testified at a hearing held before the undersigned Veterans 
Law Judge in January 2007.  

As noted above, the law in this area is clear, under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a SOC is furnished.  In essence, the 
following sequence is required:  There must be a decision by 
the RO (as there was in this case); the appellant must timely 
express disagreement with the decision (as he did in this 
case); VA must respond by issuing a statement of the case 
that explains the basis for the decision to the appellant (as 
it did in this case); and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal (which was not done in this case) 
(emphasis added).  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203.  See also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 
20.101 (the Board has jurisdiction to resolve questions as to 
its own jurisdiction).  See also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, and that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).   

The record clearly shows that the appellant did not file a 
timely substantive appeal concerning the April 2001 
determination that denied attorneys fees for past-due 
benefits.  Also, the Board finds nothing in the claims file 
that can toll the 60-day period to file the substantive 
appeal following the issuance of the June 2003 SOC.  
Therefore, in the absence of a timely substantive appeal, the 
petition for appellate review as to the claim of entitlement 
to payment of attorneys fees from the veteran's past-due 
benefits is rejected in accordance with 38 U.S.C.A. § 7108 
("An application for review on appeal shall not be 
entertained unless it is in conformity with [Chapter 38 of 
the United States Code]").  Thus, the appeal is dismissed.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits, and codifies VA's duty to 
assist.  The facts of this case are not in dispute; rather, 
this case involves pure statutory interpretation.  The Court 
has specifically held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), Cf. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Accordingly, the VCAA is inapplicable to this case.

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


